Citation Nr: 0125294	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as  a result of acquired nicotine 
dependence, for purposes of entitlement to service-connected 
death burial allowance. 


REPRESENTATION

Appellant represented by:	Gary Bova, attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
June 1947.  He is deceased, and the appellant is his 
daughter.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the above claim. 

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001). 


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

The law provides for a burial allowance when a veteran dies 
of a service-connected disability.  38 U.S.C.A. § 2302 (West 
1991); 38 C.F.R. § 3.1600 (2001).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2001).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Here, the veteran died on December [redacted], 1996.  The death 
certificate listed the cause of his death as respiratory 
arrest due to or as a consequence of end stage chronic 
obstructive pulmonary disease (COPD).  Other significant 
conditions contributing to death but not related to the cause 
were laryngeal and esophageal carcinoma.  The veteran was 
service connected for third degree burn scars of the anterior 
chest wall and burn scars of the neck, hands, and behind the 
ears.

The appellant maintains that the veteran inhaled fumes during 
service that damaged his lungs.  In the alternative, she 
argues that his COPD was caused by tobacco use which began 
during service.  

The veteran's service medical records reveal no complaints or 
findings of a pulmonary disorder.  However, he suffered 
second and third degree burns to his face, neck, shoulders, 
and upper anterior chest in 1946 when another shoulder threw 
a cup full of gasoline onto a fire near where he was 
standing.  The veteran was diagnosed as having pulmonary 
tuberculosis in 1968 and COPD in 1985.

During service in July 1946, the veteran reported that he 
smoked one package of cigarettes a day.  After service in 
June 1982, he stated that he had smoked one to two packages 
of cigarettes a day for the past 54 years.  Upon VA 
examination in April 1985, he reported smoking a package of 
cigarettes a day, and that he had done so for many years.  He 
further stated in September 1986 that he smoked two packages 
of cigarettes a day.  He was advised by a VA examiner to 
decrease his smoking.  Finally, in September 1994 the veteran 
stated that he began smoking during World War II.  

It is possible that potentially relevant medical records 
exist that have not been obtained.  The appellant testified 
that the veteran was treated for pulmonary problems by 
private doctors, including Dr. McLean at the Terrace Garden 
Nursing Home and Dr. Johnson.  He was also hospitalized at 
St. Anthony Hospital and Mercy Hospital and received 
treatment at the VA Medical Center (VAMC) in Oklahoma in the 
years preceding his death.  Review of the claims file further 
discloses that the veteran applied for Social Security 
Administration (SSA) disability benefits in November 1984.  
These records should be associated with the claims file on 
remand.  See 38 U.S.C.A. § 5103A(b) and (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, the appellant reported that she was told by 
doctors that it was likely that the veteran inhaled harmful 
or super-heated fumes which progressed during his lifetime 
and ultimately contributed to his death.  On remand, she 
should be asked to provide written statements from these 
doctors documenting their opinions.

Finally, a VA medical opinion taking into account the 
veteran's complete treatment records is needed.  See 
38 U.S.C.A. § 5103A(d)) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

After reviewing all evidence of record, the RO should 
determine whether the veteran's death should be considered 
service connected.  If so, the RO should undertake such 
development as may be required in order to determine the 
eligibility of the appellant to be paid the service-connected 
burial allowance.  See 38 C.F.R. §§ 3.1600-3.1610 (2001).  

This case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part 
of such evidence VA will attempt to 
obtain on her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The notice should include 
informing her of the need for the 
following:

a.  releases (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Dr. McLean at the Terrace 
Garden Nursing Home, Dr. Johnson, 
St. Anthony Hospital, and Mercy 
Hospital;
  
b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for pulmonary problems since 
his separation from service; 

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
pulmonary problems since his 
separation from service and the 
approximate dates of such treatment; 
and

d.  written statements from the 
doctors that told her that it was 
likely that the veteran inhaled 
harmful or super-heated fumes which 
progressed during his lifetime and 
ultimately contributed to his death.

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which 
she provides adequate identifying 
information (including, but not limited 
to, the veteran's treatment records from 
the Oklahoma VAMC dated since 1994).  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  

4.  If any development undertaken 
pursuant to information or releases 
provided by the appellant above is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
her what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A.  
§ 5103A(b)(2) (West Supp. 2001). 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA psychiatrist and pulmonary 
specialist review the medical records in 
the claims file and render opinions on 
the following matters:

The psychiatrist is asked to provide 
responses to the following questions:

a.  What is the likelihood that 
nicotine-dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. rev., 1994) 
(DSM-IV), was acquired by the veteran 
during military service?  Is nicotine 
dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco after 
service as a result of acquiring nicotine 
dependence in service?  

c.  If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

The pulmonary doctor is asked to is asked 
to provide responses to the following 
questions:  

a.  An opinion as to the date of onset 
and etiology of the veteran's COPD.  Is 
it at least as likely as not that any 
pulmonary disorder was related to any in-
service disease or injury, i.e., the in-
service burns and/or fume inhalation 
noted in the service medical records?

b.  Is it at least as likely as not that 
any nicotine dependence acquired in 
military service (that led to the post-
service usage of tobacco) caused or 
aggravated any current pulmonary 
disorder?  

c.  If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately two years of smoking in 
service contribute to any current 
pulmonary disorder as opposed to the pre-
service and post-service years of 
smoking?

d.  Is it at least as likely as not that 
the veteran's service-connected burn 
scars of the anterior chest wall and burn 
scars of the neck, hands, and behind the 
ears contributed substantially or 
materially to his death, or combined to 
cause death, or aided or lent assistance 
to the production of death?

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.  If the doctors are only able to 
theorize or speculate on a given matter, the 
doctors should so state.

The doctors must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the reports.

6.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report(s).  
Ensure that the medical report(s) is 
complete and in full compliance with the 
above directives.  If the report(s) is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned for correction.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

8.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If it is determined that the 
veteran's death is service-connected, 
undertake such development as may be 
required in order to determine the 
eligibility of the appellant to be paid 
the service-connected burial allowance.  
See 38 C.F.R. §§ 3.1600-3.1610 (2001).

If the decision with respect to the claim 
on appeal remains adverse to the 
appellant, she and her attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 

